                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                               :
 JANE DOE,                                     :      CIVIL ACTION NO. 1:18-cv-11134
                            Plaintiff,         :
                                               :
                       v.                      :
                                               :      PLAINTIFF’S NOTICE OF
DEVYANI KHOBRAGADE and                         :      MOTION FOR LEAVE TO
AAKASH SINGH RATHORE,                          :      PROCEED USING A PSEUDONYM
                                               :
                                               :
                                               :
                            Defendants.        :
                                               :



       PLEASE TAKE NOTICE that, upon this Motion for Leave and upon all pleadings

herein, Plaintiff will move this court in the United States Courthouse, Southern District of New

York, located at 500 Pearl Street, New York, New York 10007, on such date and time to be

determined by the Court, for Motion for Leave to Proceed Using a Pseudonym.
Dated: New York, New York
      November 29, 2018

                            Respectfully submitted,

                            /s/ Sumani Lanka

                            THE LEGAL AID SOCIETY
                            Adriene Holder, Attorney-in-Charge, Civil Practice
                            Karen Cacace, Director, Employment Law Unit
                            Sumani Lanka, Staff Attorney, Employment Law Unit
                            199 Water Street, 3rd Floor
                            New York, New York 10038
                            Telephone: (212) 577-3314
                            Facsimile: (646) 616-9468

                            DECHERT LLP
                            David Kelley
                            1095 Avenue of the Americas
                            New York, NY 10036
                            Telephone: (212) 698-3500
                            Facsimile: (212) 698-3599

                            Attorneys for Plaintiff




                                1
